Citation Nr: 1014549	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to January 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, inter alia, denied the Veteran's claims for 
service connection for bilateral hearing loss and the 
residuals of a left shoulder injury.   During the pendency of 
this appeal, jurisdiction of these claims was transferred to 
the RO in Nashville, Tennessee.

In the April and May 2008 rating decisions, the RO granted 
the Veteran's claims for service connection for posttraumatic 
stress disorder (PTSD) and tinnitus, respectively.  He has 
not since appealed either the initial rating or effective 
date assigned for those conditions.  See Grantham v. Brown, 
114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, those 
claims are not before the Board.

The issue of an increased rating for PTSD has been raised by 
the Veteran (see the Veteran's August 2009 submission), but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for the residuals of a left 
shoulder injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss to his period of active 
service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in February 
2007.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim for 
bilateral hearing loss; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2007 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the June 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), service personnel records (SPRs), VA 
treatment records, and a VA medical examination regarding his 
bilateral hearing loss claim.  The Veteran has submitted 
personal statements, and a picture from his military service.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss 
as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to acoustic 
trauma due to combat noises, such as rocket and mortar 
attacks during service in Vietnam, as well as due to service 
in Vietnam on a base in close proximity to an artillery 
battery.  See the Veteran's April 2007 statement, July 2007 
notice of disagreement (NOD), and May 2008 VA medical 
examination. 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the Veteran was provided with a VA audiometric 
examination in May 2008 in order to measure the Veteran's 
hearing in accordance with the standards provided in 
38 C.F.R. § 3.385, which revealed the following with regards 
to the Veteran's bilateral hearing loss:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
30
45
LEFT
25
25
25
35
55

This examination reveals hearing loss with a single auditory 
threshold at 45 decibels for the right ear, and a single 
auditory threshold of 55 for the left ear; furthermore, the 
Veteran's Maryland CNC word test revealed speech recognition 
scores of 92 for both the right and left ears.  Therefore, 
this examination clearly shows that the Veteran currently 
shows bilateral hearing loss as that is defined by 38 C.F.R. 
§ 3.385.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  In this case, there is no evidence of any hearing loss 
or ear problems during the Veteran's service in the STRs, or 
in his separation examination.  The Board notes that the 
Veteran's medical STRs were generated with a view towards 
ascertaining his then-state of physical fitness; they are 
akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  Furthermore, the Veteran's STRs were reviewed in 
the Veteran's May 2008 audiometric examination.  The VA 
audiologist noted that the Veteran's exit examination of 
October 1970 showed "continued normal threshold" for the 
Veteran's hearing.  

However, for service connection for hearing loss, it is not 
required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 be demonstrated during service, although a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
must be currently present, and service connection is possible 
if such current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In other words, the laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  Id.  The 
Court subsequently held that service connection for hearing 
loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Veteran contends that his bilateral hearing loss was 
caused by exposure to acoustic trauma due to combat noises, 
such as rocket and mortar attacks as well as due to service 
in Vietnam on a base in close proximity to an artillery 
battery.  See the Veteran's April 2007 statement, July 2007 
NOD, and May 2008 VA medical examination.  The Veteran is 
competent to testify as to experiencing acoustic trauma in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In addition, the Board 
concludes that the Veteran's lay contentions regarding this 
injury are to be afforded the combat presumption.  The 
Veteran was awarded service connection for PTSD in April 
2008, at least in part due to exposure to combat.  
Furthermore, the Veteran's claims file contains SPRs which 
indicate that the Veteran participated in the "Vietnam 
Counter Offensive Phase V 9th Campaign," and in an "unnamed 
campaign."  Given the evidence of the Veteran's 
participation in these campaigns, as well as the award of 
service connection for PTSD, the Board concludes that the 
Veteran's contentions regarding acoustic trauma are to be 
granted the combat presumption.  See 38 U.S.C.A. § 1154(b).  
Given the combat presumption granted to the Veteran in these 
circumstances, the Board concludes that the Veteran 
experienced acoustic trauma during service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167, Hensley, 5 Vet. App. at 159.  
In this case, there is no competent medical evidence or 
opinion in the record that relates the Veteran's current 
hearing loss to his active service.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In fact, the competent medical 
evidence of record weighs against such a conclusion.  As 
noted above, the AOJ provided a VA medical examination in May 
2008.  The VA medical examiner reviewed the Veteran's claims 
file and medical records, examined the Veteran, and noted 
that the Veteran's post-service employment as a truck driver 
for eight years, as a "line installer/repairman for the 
phone company for 24 years," and "past history of limited 
firearm use in his youth."  The VA examiner concluded that 
"the current hearing loss found on examination is NOT 
related to his military service or noise exposures sustained 
therein."  The VA medical examiner reached this conclusion 
because the "[f]irst evidence of any hearing loss is the VA 
exam of 2007, nearly 36+ years after discharge and following 
other types of noise exposures."  The VA medical examiner 
also stated that "there is no scientific evidence (per IOM 
study) to support the idea of latent onset of noise related 
hearing loss."  This opinion is thorough, based on a review 
of the evidence of record, and provides a rationale for the 
opinion reached, and as such is adequate for rating purposes.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(concluding that a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  There is no other 
medical evidence to show a connection between the Veteran's 
bilateral hearing loss and his service.

The Veteran has indicated his belief that his hearing loss is 
due to his in-service acoustic trauma.  See the Veteran's 
April 2007 statement, and July 2007 notice NOD, and October 
2008 VA Form 9.  There is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See 
Layno, at 469; 38 C.F.R. § 3.159(a)(1).  Therefore the Board 
concludes that his statement is not competent evidence of a 
connection between the Veteran's hearing loss and his 
service.  As the competent medical evidence of record 
indicates that the Veteran's current hearing loss is not due 
to his in-service acoustic trauma, service connection cannot 
be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

There is no evidence to indicate that the Veteran's bilateral 
hearing loss began in service and continued to the present.  
The Veteran's medical record is negative for any complaints 
or records of bilateral hearing loss until many years post-
service.  In fact, the first evidence of hearing loss after 
service is from the March 2007 VA audiology consult, over 35 
years after the Veteran had been discharged from active 
service.  The Veteran has not provided, nor has the AOJ 
obtained, any lay or medical evidence that his hearing loss 
began during service or within one year of his discharge from 
service.  As such, there is no lay or medical evidence to 
indicate that the Veteran's bilateral hearing loss began 
during service, or within one year of his service.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no indication of bilateral hearing 
loss within one year after his discharge from active service, 
the Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for the residuals of a left shoulder 
injury, the Board finds that additional development of the 
evidence is required in the form of a VA medical examination 
and opinion.

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  

The Veteran's VA medical treatment records indicate that he 
currently experiences a left shoulder disorder.  
Specifically, the records document an x-ray dated in June 
2007, which diagnosed the Veteran with "[a]cromioclavicular 
osteoarthritis," and a VA medical treatment record dated in 
June 2007 diagnosed him with DJD (degenerative joint disease) 
of the left shoulder.  Furthermore, the Veteran's STRs 
indicate that he injured his left shoulder playing football 
in October 1970, and his October 1970 separation examination 
report of medical history noted that the Veteran had injured 
his left shoulder during service.  

Therefore, based on the medical and lay evidence of record, 
and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine whether the 
Veteran's current left shoulder disorder may be connected to 
his military service.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
residuals of a left shoulder injury.  He 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should 
acknowledge:  the Veteran's October 1970 
left shoulder injury, and the June 2007 
VA medical treatment records which 
indicate a current left shoulder 
disorder, as well as any new evidence 
obtained following this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion regarding the residuals of the 
Veteran's left shoulder injury and answer 
the following question:

Is it at least as likely as not (50 
percent or more probable) that any 
current residuals of a left shoulder 
injury are related to the Veteran's 
service in the military from March 1969 
to January 1971, in particular due to his 
October 1970 left shoulder injury?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

2.	Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

3.	Then, readjudicate the claim for 
service connection for residuals of a 
left shoulder injury, in light of any 
additional evidence obtained since the 
October 2008 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


